*480
Judgment affirmed.

3. Other witnesses could have been obtained, as he is informed and believes since the trial, whose names he does not now know and whom he is advised and believes he can have present in the event a new trial is granted.
No affidavits appear to have accompanied the motion. The bill of exceptions states that the counsel for the defendant announced ready.
Pre.ston & Giles, for plaintiff in error.
W. A. Little, attorney-general, and H. G. Lewis, solicitor-general, by Hines, Shubricic & Felder, contra.